Exhibit 10.2

 

CURRENT DIRECTOR COMPENSATION PROGRAM

As of August 3, 2010

 

1.               Annual Retainer:  $100,000 - Paid in quarterly installments in
arrears at the end of each quarter in cash or, if the director so elects, in
deferred stock units to be distributed at a later date designated by the
director.

 

2.               Annual Deferred Stock Award:  $150,000 — Awarded to incumbent
directors, who are nominated for re-election at the next shareholders’ meeting
in May, on the day the Compensation Committee grants equity awards to management
in early February on the closing price per share of this Corporation’s common
stock on the date the Compensation Committee approves the awards in the form of
deferred stock units (with vesting of such deferred stock units to occur one day
prior to the date of the annual shareholder meeting occurring in the year
following the year of the date of grant) and which are distributed either in a
lump sum six months after termination of service as a director or, if the
director so elects, in annual installments beginning at least six months
following termination of service as a director.

 

3.               Committee Chair Fees:  Currently, the annual amount of
committee chair fees, which are paid quarterly in arrears, are as follows: 
Audit - $25,000, Compensation - $20,000, Nominating and Governance -
$20,000, Investment and Capital Markets - $20,000 and Risk - $20,000.

 

4.               Lead Director:   Effective November 2, 2006, the Board
established the position of Lead Director of the Board and agreed that the Lead
Director will be paid $25,000 per year (payable in arrears in quarterly
installments as of the last business day of each quarter).

 

--------------------------------------------------------------------------------